DISMISS: Opinion filed December 18, 2012




                                             In The
                                 (Court of Appeals
                        JIiffI istrict of&exas at Dallas
                                      No. 05-12-01572-CV


                  JUDGE JOHN HORN, SHERIFF DON ANDERSON,
                 CHIEF KAREN DIXON, AND J.R. ESTRADA, Appellants

                                                V.

                           RICHARD JAMES TUCKER, Appellee


                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 75978


                             MEMORANDUM OPINION
                        Before Justices Richter, Lang-Miers, and Myers
                                   Opinion By Justice Myers

       Before the Court is appellants' motion to dismiss the appeal. Appellants inform the Court

that appellee has nonsuited his claims against appellants and, therefore, the appeal is now moot.

Accordingly, we grant appellants' motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                     LANA MYERS
                                                     JUSTICE
121572F.P05
                                   (Court of Appeals
                                  Elistrirt f&vats at Dallas

                                      JUDGMENT
JUDGE JOHN HORN, SHERIFF DON                       Appeal from the 196th Judicial District Court
ANDERSON, CHIEF KAREN DIXON, AND                   of Hunt County, Texas. (Tr.Ct.No. 75978).
J.R. ESTRADA, Appellants                           Opinion delivered by Justice Myers, Justices
                                                   Richter and Lang-Miers, participating.
No. 05-12-01572-CV           V.

RICHARD JAMES TUCKER, Appellee

       Based on the Court's opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, Richard James Tucker, recover his costs of the appeal from
appellants, Judge John Horn, Sheriff Don Anderson, Chief Karen Dixon, and J.R. Estrada.


Judgment entered December 18, 2012.




                                                  LANA M Y RS
                                                              ,f
                                                  JUSTICE